Title: To Alexander Hamilton from Henry Burbeck, 26 October 1799
From: Burbeck, Henry
To: Hamilton, Alexander


Michilimackinac [Territory Northwest of the River Ohio] October 26, 1799. “… I beg leave to inform you that this Vessel is the last that can possibly come forward to this Post this year, and was expected would bring forward the Clothing for this Garrison, but not one article has arrived. The Winters here are very long and severe—and the want of Woolen Overalls, Shirts and Shoes will be very distressing to the Troops the ensuing season. It is fifteen Months since they have received Clothing and the heavy fatigues at this Post has quite destroyed those Articles. Pay of this Garrison is not equal with the other Troops. They have nine months pay due them now, and the Officers Seventeen months Subsistence.… I have nothing material to communicate. All is quiet in this quarter. This closes all communication with this Post until the last of May, except something material takes place.”
